DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a hinged gate compound, classified in C12Q2565/631.
II. Claims 7-11, drawn to a nucleic acid probe, classified in C12Q1/6876.
III. Claim 12, drawn to a method of sequencing with the aid of a nanopore in a membrane adjacent to a sensing electrode, classified in C12Q1/6869.
IV. Claims 13-16, drawn to methods for detecting and/or quantifying a target molecule, classified in C12Q1/6851.

The inventions are independent or distinct, each from the other because:
Inventions of group I and II are related as subcombination and combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, patentability may lie in the elements of the combination not required by the subcombination. The subcombination has separate utility such as being in combination with an adapter.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is 
Inventions of group I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the probe can be used as a negative control.
Inventions of groups I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method for detecting a target molecule does not require the hinged gate compound of group I.
Inventions of group II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the nucleic acid probe of group II can be used in a method for detecting nucleic acid targets.
Inventions of group II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as the method of detecting a target molecule does not require the probe of group II.
Inventions of groups III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed comprise material different designs (i.e., a method for sequencing and a method for detecting), modes of operation (i.e., a step of polymerizing versus a step of contacting the target with a barcode molecule) and effects (i.e., detecting loop structures versus detecting a tag).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Election of Species
Upon election of group I, elect one from the following species: a R1 and R2 of (1) R1 consisting of an oligomer, wherein the monomer units are selected from dT-carboxyl, SpC2, SpC3, and dSp and R2 consists of an oligomer, wherein the monomer units are selected from dTmp, SpC12, SpC6, Sp18 and pyrollidine according to claim 4, (2) R1 consisting of an oligomer, wherein the monomer units are selected from dTmp, SpC12, SpC6, Sp18 and pyrollidine and R2 consists of an oligomer, wherein the monomer units are selected from dT-carboxyl, SpC2, SpC3, and dSp according to claim 5 or (3) R1 is a 9-mer oligonucleotide of modified nucleotide monomer units, alpha and R2 is a 9-mer oligonucleotide of modified monomer units, beta and the dwell time of R2 when pulled into a nanopore followed by B is at least 100-fold longer than that of R1 when pulled into a nanopore followed by B according to claim 6; and the modified nucleotide polymer comprises a structure of formula (Ia) or (Ib) according to claim 6.
Upon election of group II, elect one from the following species: the hybridization moiety of (1) a nucleic acid sequence of at least two nucleotides according to claim 8, (2) a nucleic acid sequence of at least three nucleotides according to claim 10 or (3) a nucleic acid sequence of at least four nucleotides according to claim 11.
Upon election of group III, elect one from the following species: the hybridization moiety of (1) a nucleic acid sequence of at least two nucleotides according to claim 8, (2) a nucleic acid sequence of at least three nucleotides according to claim 10 or (3) a nucleic acid sequence of at least four nucleotides according to claim 11.
Upon election of group IV, elect one from the following species: the methods for detecting 
and/or quantifying a target molecule of claim 13, claim 14, claim 15 or claim 16.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Dauner can be reached on 571-270-3574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/B.J.O./Patent Examiner, Art Unit 1635                                                                                                                                                                                                        
/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634